United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newport, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-227
Issued: September 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 30, 2009 appellant filed a timely appeal of the August 26, 2009 merit
decision of the Office of Workers’ Compensation Programs finding that he had no more than two
percent impairment of the left lower extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than two percent impairment of the left lower
extremity, for which he received a schedule award.
On appeal appellant contends that the Office failed to consider his employment-related
anterior cruciate ligament (ACL) tear and resultant reconstructive surgery and continuing
employment-related left knee pain and limited use of his knee prior to issuing its schedule award
decision.

FACTUAL HISTORY
The Office accepted that on May 30, 2008 appellant, then a 43-year-old city carrier,
sustained a left knee strain while in the performance of his work duties. On October 13, 2008
appellant underwent resection of a medial meniscus tear, debridement of joint and reconstruction
of the ACL utilizing bone-tendon-bone autograft on the left knee. The surgery was performed by
Dr. William M. Hovis, an attending Board-certified orthopedic surgeon.
On August 8, 2009 appellant filed a claim for a schedule award. In a July 6, 2009
medical report, Dr. Hovis diagnosed minimal degenerative arthritis. He advised that appellant
had reached maximum medical improvement. On physical examination, Dr. Hovis reported that
the left knee had an excellent objective appearance. There was no effusion. There was normal
motion with some very mild crepitation without pain and excessive recurvatum, flexion
contracture or restrictions. The ACL and Lachman’s stress and drawing testing were normal and
the pivot shift was negative. Stress of the posterior cruciate ligament was normal to drawer
testing and there was no significant tendency towards hyperextension or instability in the
cruciates or in comparison to the opposite knee. Stress of the medial collateral ligament revealed
no give at full extension or 20 degrees of flexion. There was very slight play on stress of the
lateral ligament which was normal. There was no significant difference between the knees. On
x-ray examination, Dr. Hovis reported that the left knee had postsurgical changes consistent with
the prior ACL reconstruction surgery. There was a satisfactory postoperative appearance. There
was no evidence of any disruption of the graft. Some minimal arthritic change was seen, but
there was no progression of this change when compared with earlier films.
Dr. Hovis determined that appellant sustained two percent impairment of the left knee
based on his partial medial meniscal resection according to Table 16-3 on page 509 of the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides). He further determined that appellant sustained seven percent
impairment due to his cruciate ligament injury. Dr. Hovis combined these impairment ratings to
conclude that appellant sustained nine percent impairment of the left lower extremity which
represented four percent impairment of the whole person.
By letter dated August 18, 2009, the Office accepted appellant’s claim for an ACL and
medial meniscus tear of the left knee.
Also, on August 18, 2009 an Office medical adviser reviewed appellant’s medical
records, including Dr. Hovis’ July 6, 2009 findings. He noted appellant’s October 13, 2008 left
knee partial medial meniscectomy with reconstruction of the ACL. The medical adviser further
noted Dr. Hovis’ findings that the left knee had normal range of motion, no effusion or instability
and minimal osteoarthritis that had not progressed since prior x-ray films. He determined that
appellant reached maximum medical improvement on July 6, 2009. The medical adviser
determined that appellant sustained two percent impairment of the left lower extremity based on
his partial medial meniscectomy (A.M.A., Guides 509, Table 16-3). He found that appellant was
not entitled to any adjustments for other functional deficits (A.M.A., Guides 516, 517, 519 and

2

521, Table 16-6, Table 16-7 and Table 16-8).1 The medical adviser determined that appellant
sustained a zero percent impairment for his employment-related ACL condition as the left knee
had no instability and his reconstruction surgery of the cruciate or collateral ligament injury was
not a rating factor per the A.M.A., Guides. (A.M.A., Guides 510, Table 16-3). He concluded,
based on appellant’s partial meniscectomy that appellant sustained two percent impairment of the
left lower extremity.
By decision dated August 26, 2009, the Office granted appellant a schedule award for
two percent impairment of the left lower extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set forth the number of weeks of compensation to be paid for
permanent loss or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.4 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.5 As of
May 1, 2009, the sixth edition of the A.M.A., Guides is to be used to calculate schedule awards.6
ANALYSIS
The Office accepted appellant’s claim for a strain and torn ACL and medial meniscus of
the left knee. Appellant underwent partial resection of a medial meniscus tear, debridement of
the joint and reconstruction of the ACL to treat the accepted left lower extremity conditions. On
August 26, 2009 he received a schedule award for two percent impairment of his left lower
extremity. The Board finds that appellant has not met his burden of proof to establish that he has
greater impairment than that for which he received a schedule award.

1

The Office medical adviser demonstrated that there was no change by showing the following: Functional
History Grade Modifier (FHGM) mild problem was 1-1 = 0 (A.M.A., Guides 516, Table 16-6); Physical
Examination Grade Modifier (PEGM) mild problem was 0-1 = -1 (A.M.A., Guides 517, Table 16-7) and Critical
Study Grade Modifier (CSGM) mild problem was inapplicable, thereby resulting in zero (A.M.A., Guides 519,
Table 16-8). The Office medical adviser subtracted the results of the PEGM -- 1 from the results of the FHGM 0,
resulting in a net adjustment of -1.
2

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

3

20 C.F.R. § 10.404.

4

5 U.S.C. § 8107(c)(19).

5

20 C.F.R. § 10.404.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a. (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).

3

On July 6, 2009 Dr. Hovis an attending physician, opined that appellant sustained nine
percent impairment of the left lower extremity based on his partial medial meniscal resection and
employment-related ACL injury. Two percent impairment of the left knee was based on his
partial medial meniscal resection (A.M.A., Guides, 509, Table 16-3) and seven percent
impairment was due to his employment-related ACL injury. Dr. Hovis combined the two
impairment ratings to conclude that appellant had nine percent impairment of the left lower
extremity which constituted a four percent impairment of the whole person. The Board notes
that, although Dr. Hovis properly applied the A.M.A., Guides in finding that appellant sustained
two percent impairment based on his partial medial meniscectomy, he failed to explain how he
arrived at his impairment rating of nine percent for appellant’s accepted ACL condition.
Dr. Hovis did not refer to any edition of the A.M.A., Guides or the specific tables he applied to
support his rating. Under the new edition of the A.M.A., Guides, it is clearly stated that an
impairment rating consists of a clinical evaluation, an analysis of the findings and discussion of
how the impairment rating was connected. This is so any knowledgeable observer may check
the finding against the A.M.A., Guides critics. It is well established that, when an attending
physician’s report provides an estimate of impairment, but does not address how the rating was
made under the A.M.A., Guides, it is of reduced probative value. The Office may follow the
advice of its medical adviser or consultant.7
On August 18, 2009 the Office medical adviser reviewed Dr. Hovis’ findings with
reference to the sixth edition of the A.M.A., Guides. The medical adviser determined that under
Table 16-3 on page 509 of the A.M.A., Guides appellant sustained two percent impairment of the
left lower extremity due to his October 13, 2008 partial medial meniscectomy with
reconstruction of the ACL. The medical adviser further determined that appellant was not
entitled to any adjustments for other functional deficits under Table 16-6, Table 16-7 and Table
16-8 on pages 516, 517 and 519, respectively of the A.M.A., Guides as a -1 percent net
adjustment was found. Regarding impairment of appellant’s employment-related torn ACL of
the left knee, the medical adviser determined that he sustained a zero percent impairment as his
knee had no instability and his reconstruction surgery was not a rating factor (A.M.A., Guides
510, Table 16-3).
The Office medical adviser’s opinion, that appellant had a two percent impairment of the
left lower extremity, is based on a proper review of the record and appropriate application of the
A.M.A., Guides. There is no probative medical evidence to establish that appellant sustained
greater permanent impairment. The Board will affirm the August 26, 2009 decision.8
Appellant contended on appeal that the Office failed to consider his employment-related
ACL condition and resultant reconstructive surgery prior to issuing its August 26, 2009 decision.
The Board notes that the Office medical adviser’s opinion was based on proper application of the
A.M.A., Guides and did properly considered both the ACL condition and the surgery. As stated,
the medical adviser properly determined that under Table 16-3 on page 510 of the A.M.A.,
Guides appellant sustained a zero percent impairment as his left knee had no instability and his
7

J.Q., 59 ECAB ___ (Docket No. 06-2152, issued March 5, 2008); Laura Heyen, 57 ECAB 435 (2006).

8

See C.J., 60 ECAB ___ (Docket No. 08-2429, issued August 3, 2009); Federal (FECA) Procedure Manual, Part
2 -- Claims, Schedule Award and Permanent Disability Claims, Chapter 2.808.6(d) (August 2002).

4

ACL reconstruction surgery was not a rating factor. Appellant also contended that the Office’s
schedule award decision did not consider his continuing employment-related left knee pain and
limited use of his knee. Chapter 3 of the sixth edition of the A.M.A., Guides, allows for a
maximum three percent impairment for a painful condition that cannot be rated according to the
principles outlined in other chapters. Under “no circumstances should the pain-related
impairment developed using this chapter be considered as an add-on to impairment
determinations based on the criteria listed in Chapters 4 to 17.”9 The Board notes that the current
record does not support an award for pain under Chapter 3 as the Office medical adviser properly
applied the A.M.A., Guides to Dr. Hovis’ findings which included no left knee pain. For the
stated reasons, the Board finds that appellant’s contentions are not supported by the evidence of
record.
CONCLUSION
The Board finds that appellant has failed to establish that he has more than two percent
impairment of the left lower extremity, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the August 26, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

A.M.A., Guides 39.

5

